PER CURIAM.
Upon consideration of argument of counsel, the briefs and record submitted, we believe that the trial judge was technically correct in his ruling herein based upon Avila South Condominium Association, Inc. v. Kappa Corporation, 347 So.2d 599 (Fla. 1977), and consequently, we affirm his order. However, we believe justice in this matter would best be served by directing the trial court to permit those parties dropped as a result of his order to be reinstated as parties and permit appellants to amend their complaint in order to assert with more specificity their individual claims, if possible, see Breslerman v. Dorten, Inc., 362 So.2d 37 (Fla. 3d DCA 1978).
AFFIRMED with directions.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.